Citation Nr: 0326246	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated at 50 percent.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from September 1977 to 
November 1977 and from August 1984 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's anxiety disorder at 50 percent and denied 
individual unemployability.

A Board hearing was held in April 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claim file.


REMAND

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000 as it effects his claims and the evidence 
needed to support them.  See 38 U.S.C.A. § 5100 et. seq. 
(West 2002).   The notice provided to the appellant must, in 
addition to stating the general provisions of the VCAA, 
specifically inform the appellant what evidence the RO will 
attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, 7010 (Fed. Cir. 
Sept. 22, 2003). 
During the Travel Board hearing, the appellant testified that 
he sees a VA mental health counselor every six months and 
telephones a counselor whenever he feels the need to do so.  
Transcript, pp. 13-14.  The claim file does not contain any 
treatment notes related to the appellant's anxiety disorder 
for the period after November 2000.

The statement of the case (SOC) reflects that the RO asked 
the appellant to obtain certain employment information from 
former employers but the appellant returned the forms 
incomplete.  The SOC reflects that the appellant did not 
respond to the RO's requests to obtain the information.  In 
light of the VCAA's heightened duty to assist, the Board 
deems further efforts by the RO to be in order.

The June 2001 VA medical examination report reflects that the 
examiner observed that the appellant's reported paranoia 
seemed to represent a distinct disorder that in some ways is 
related to both the appellant's service-connected generalized 
anxiety disorder and his obsessive-compulsive disorder, but 
the examiner did not elaborate or render a definitive opinion 
on service connection on a secondary basis.  An examination 
is needed in order to assess whether there is a causal 
connection between the appellant's service-connected anxiety 
disorder and other disorders either diagnosed or manifested, 
or whether the degree of disability due to the appellant's 
various disorders can be clinically determined.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied.  Information 
should be provided to the appellant and 
his representative concerning evidence 
needed to support an increased rating and 
individual unemployability, and notice as 
to which party should obtain what 
evidence.  In addition, notice should be 
provided to comply with the legal 
requirements as set forth in the 
previously cited Court cases and any 
other applicable legal precedent.

2.  The RO shall obtain any VA treatment 
records, notes, and summaries, as relate 
to the appellant's anxiety disorder for 
the period April 2000 to the present.  

3.  The RO shall obtain the necessary 
information from the appellant, including 
any required releases, and contact all 
former employers identified by the 
appellant and obtain all necessary 
information needed to review the 
appellant's claim for individual 
unemployability.

4.  After the above development is 
complete, schedule the appellant for a 
psychiatric examination.  Specifically 
request the examiner to review the claim 
file.  Request that the examiner render 
an opinion as to whether any other mental 
disorder with which the appellant 
currently is diagnosed or manifests is as 
likely as not related to his service-
connected anxiety disorder.  If the 
evaluator determines it is not likely, 
request the examiner to render an opinion 
on the degree of the appellant's 
impairment due to each mental disorder.  
If the evaluator cannot render an opinion 
other than on the basis of speculation or 
mere conjecture, please state so for the 
record.

5.  Thereafter, the RO should undertake 
additional review.  To the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental SOC and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  No 
action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




